United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3937
                                   ___________

Said Shaaban Mgambo,                    *
                                        *
            Petitioner,                 *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals
Michael B. Mukasey,1                    *
                                        * [UNPUBLISHED]
            Respondent.                 *
                                   ___________

                             Submitted: July 2, 2008
                                Filed: July 11, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Tanzanian citizen Said Shaaban Mgambo petitions for review of an order of the
Board of Immigration Appeals (BIA), which dismissed his appeal of an Immigration
Judge’s (IJ’s) denial of asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). We deny the petition.

      We lack jurisdiction to review the determination that Mgambo’s asylum
application was barred as untimely filed. See 8 U.S.C. § 1158(a)(3); Ngure v.

      1
       Michael B. Mukasey, now Attorney General of the United States, is substituted
as respondent pursuant to Federal Rule of Appellate Procedure 43(c).
Ashcroft, 367 F.3d 975, 989 (8th Cir. 2004). With respect to Mgambo’s other
requests for relief, we conclude that the denial of withholding of removal and CAT
relief are supported by substantial evidence in the record. See Ming Ming Wijono v.
Gonzales, 439 F.3d 868, 872, 874 (8th Cir. 2006) (standards of review). Mgambo
testified that he was not harmed in Tanzania and there was no evidence indicating that
any alleged prosecution or punishment he may face upon return to Tanzania would be
disproportionate or a pretext for persecuting him on account of a protected ground.
Cf. Kozulin v. INS, 218 F.3d 1112, 1118 (9th Cir. 2000). Finally, his allegations
regarding prison conditions and mob justice do not provide grounds for reversal. Cf.
Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 159-60 (2d Cir. 2005).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-